Title: To Thomas Jefferson from Madame de Rausan, 30 [January] 1791
From: Rausan, Madame de
To: Jefferson, Thomas



Marg[au]x en medocq Le 30e [de Janvier] de Lan. 1791

J’ay Recu, Monsieur, La Lettre que vous m’avés fait L’honneur de M’ecrire dattée du 6e 7bre dernier par Laquelle vous me demandés dix douzaines de Bouteilles de mon vin de Margaux première Calitée. Quoy que je Sois dans L’usage de Le vendre en nouveau, je m’en trouve une petitte partie de 3 tonneaux de L’année 1785 qui, quoy que bon, n’est pas une des meilleures Années. Il est tiré en bouteilles depuis plus d’un an, il doit donc avoir acquis à present le Bouquet qu’il peut avoir pour l’année. Je vous en envoye 4 Caisses de 25 Bouteilles chacunne à raison de 50 S. la bouteille, elles sont en verre de france, et une 5e Caisse de 25 Bouteilles de 1786 en verre Englais, à raison de 3₶ la bouteille. Je n’ay gardé q’un tonneaux de Cette Qualité, je l’ay fait tirer tout Exprès pour vous. Cette Espèce de vin a besoin de Séjourner quelques tems en Bouteilles, Comme vous Scavés, Monsieur. Apprès le tems que vous Croirés nécessaire pour en juger, vous pourrois me mander Si vous en voulés d’autre. Je pourrois aussi vous faire part d’une Barrique que j’ay gardé de L’année 1788, Et d’une autre Barrique de L’année 1790. Seulement, pour que vous puissiés juger Ces differentes années, Lorsqu’il Sera en Boitte, Si vous le jugés à propos, Monsieur, je me ferois un vray plaisir de Conserver toutes les années une partie de ma recolte pour entretenir la Correspondance que vous voulés bien etablir avec moy. Allors je Serais plus Surveillante que jamais pour qu’il Soit bien Conservé. En tout Cas vous pouvés Compter, Monsieur, qu’il n’y a aucunne fraude ny Mélange dans mon vin, Ce qui fait qu’il est très Sain pour la Santé.

J’envoye, Celon votre intantion, les 5 Caisses de vin chés Mr. Fenwick, Consul des Etats unis de La Nouvelle Engleterre, aux Chartrons. Puisque vous le voulés Comme Cela, Monsieur, je Luy ferois passer avec ma lettre pour vous ma quittance de 325₶ pour le montant des 5 Caisses de vin, qui sont arrangées aussi Solidement qu’il a Eté possible. J’ay L’honneur dêtre avec La Consideration la plus parfaite, Monsieur, votre très humble et très obeissante Servante,

Briet de Rausan


Toutes Les dittes Bouteilles Sont Cacheptées de mon Cachet pareil à Celuy de ma Lettre. Mon adresse est: Mde. Briet de Rausan, Locataire au Couvent de Notre dame, rue Dutra, à Bordeaux.
J’ay Monsieur environ 2 ou 3 mille Bouteilles de Ce vin de 1785 de 50 S. la bouteille, il est tout en Caisse de 25 Bouteilles, par Conséquent tout pret au Cas que vous en ayés besoin. Pour Celuy de 1786 à 3₶ la bouteille, je n’en ay plus que 3 Barriques.

